876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael WHITE, Defendant-Appellant.
No. 89-1356.
United States Court of Appeals, Sixth Circuit.
June 12, 1989.

1
Before RALPH B. GUY and RYAN, Circuit Judges, and DAVID D. DOWD,* Jr., District Judge.

ORDER

2
The defendant appeals his jury conviction and sentence for mail fraud and interstate transportation of securities taken by fraud in connection with an arson for profit scheme.  The plaintiff now moves to dismiss the appeal on the grounds that the notice of appeal is untimely.  The defendant has not responded.


3
The district court entered judgment on September 23, 1988.  The defendant appealed from this judgment on March 27, 1989.  A notice of appeal in a criminal case must be filed with the clerk of the district court within ten (10) days of entry of judgment or order from which the appeal is taken.  Fed.R.App.P. 4(b);  U.S. v. Willis, 804 F.2d 961, 962 (6th Cir.1986).  Since this notice of appeal was filed approximately six months after the entry of judgment, the appeal is untimely and the Court lacks jurisdiction over this case.


4
It is therefore ORDERED that the motion to dismiss is granted.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation